                   Case 21-10527-JTD             Doc 448          Filed 05/13/21      Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )    Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )    Case No. 21-10527 (JTD)
                                                              )
                                     Debtors.                 )    (Jointly Administered)
                                                              )    Ref. Docket No. 406

      ORDER GRANTING DEBTOR PINNPACK PACKAGING, LLC’S MOTION FOR
         AUTHORITY TO PAY VENDOR STERLING INDUSTRIES, LP D/B/A
                      AMERICAN SUPPLY COMPANY

           Upon consideration of the Motion for Authority to Pay Vendor Sterling Industries, LP d/b/a

American Supply Company (the “Motion”)2 filed by Debtor PinnPack Packaging, LLC

(“PinnPack”), the Court having reviewed the Motion and having considered the relief requested

therein and the record in the above-captioned cases; and having determined that the relief requested

in the Motion (i) is fair, reasonable, appropriate and in the best interests of PinnPack’s estate,

(ii) represents a sound exercise of PinnPack’s business judgment, and (iii) is in the best interests

of PinnPack, its estates and creditors; the Court having determined that notice of the Motion was

sufficient under the circumstances; and it appearing that this Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 20212; and it

appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.



DOCS_NY:42996.5 13044/001
                 Case 21-10527-JTD        Doc 448     Filed 05/13/21    Page 2 of 3




having found that this Court may enter a final order consistent with Article III of the United Stated

Constitution; and the Court having determined that the legal and factual bases set forth in the

Motion and at the hearing thereon establish just cause for the relief granted herein, it is HEREBY

ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       Upon entry of this Order through and including the date of closing of a transaction

(a “Transaction”) for substantially all the assets comprising the PinnPack Facility, pursuant to

sections 363 or 1129 of the Bankruptcy Code, American Supply shall continue to supply PinnPack

Packaging Materials on a postpetition basis, subject to payment within seven (7) calendar days of

Pinnpack’s receipt of an undisputed invoice.

        3.       Within three (3) business days following entry of this Order, PinnPack shall pay

American Supply $100,000 (the “Vendor Payment”) to be applied to the Prepetition Balance,

provided that, American Supply shall apply the Vendor Payment to the oldest outstanding

prepetition invoices first.

        4.       Upon entry of this Order, American Supply shall invoice PinnPack for Packaging

Materials based upon American Supply’s “3,000 unit” pricing levels.

        5.       At all times following entry of this Order, American Supply shall store and have

available for immediate shipment to PinnPack no less than $100,000 worth of Shipping Materials,

the volume of which shall be based upon American Supply’s “3,000 unit” pricing levels.

        6.       If (i) American Supply reasonably determines that any buyer (a “Buyer”) pursuant

to a Transaction is of sufficient creditworthiness and (ii) such Buyer desires to purchase Shipping

Materials from American Supply, for a period of two (2) years beginning on the first business day

following the closing of a Transaction, American Supply shall supply Packaging Materials to such



                                                  2
DOCS_NY:42996.5 13044/001
                 Case 21-10527-JTD       Doc 448      Filed 05/13/21     Page 3 of 3




Buyer upon: (x) sixty (60) day payment terms and (y) “10,000 unit” pricing terms based upon the

“Pulp & Paper” pricing index (the “Index”), which pricing terms shall increase/decrease by 2%

for each $10.00 increase/decrease on the Index, subject to a $20.00 minimum fluctuation for any

pricing increases/decreases.     Should any Buyer desire to purchase Supply Materials from

American Supply, American Supply shall apply the Deposit to any such Buyer’s orders of

Packaging Materials until the Deposit is exhausted before seeking any payments from such Buyer.

        7.       PinnPack and American Supply are hereby authorized to take such additional

actions or execute such additional documents as are necessary or appropriate to implement the

terms of this Order.

        8.       Notwithstanding the possible applicability of Rules 7062 or 9014 of the Bankruptcy

Rules, any other Bankruptcy Rule, this Order shall be immediately effective and enforceable upon

its entry and there shall be no stay of effectiveness or execution of this Order.

        9.       The Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation, interpretation, or enforcement of the provisions of this Order.




         Dated: May 13th, 2021                            JOHN T. DORSEY
         Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE



                                                  3
DOCS_NY:42996.5 13044/001
